Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Application No. 17/483083 filed on September 23, 2021. Claims 1-20 are presented for examination and are currently pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13, 20, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0356305) in view of Um (US 2017/0300269).
Regarding claim 1, Kim teaches a memory controller comprising:
a first buffer configured to receive a memory request from a host and store therein the received memory request [Memory requests and PIM requests provided by the host 10 are stored as requests in the request queue 110; ¶0037 and FIG. 2];
a command generator configured to generate a first command corresponding to the memory request [the command generator 130 receives a request from the request queue 110; wherein when the request is a memory request, the command generator 130 converts the memory request into one or more memory commands and stores the memory commands into the command queue 140; and wherein when the request is a PIM request, the command generator 130 converts the PIM request into one or more PIM commands and stores the PIM commands into the command queue 140; ¶0045], and set a type of the first command indicating whether an address comprised in the memory request corresponds to a processing in memory (PIM) memory [the memory controller 100 may also insert a PIM bit in a corresponding command generated from a memory request or a PIM request and provide the corresponding command to the memory device 200 (¶0043); wherein a request may be determined to be a memory request if the PIM bit is O and may be determined to be a PIM request if the PIM bit is 1 (¶0042)];
a second buffer configured to store therein a plurality of commands comprising the first command [command queue 140; FIG. 2]; and
a command scheduler [the command scheduler 150 selects and outputs memory commands and PIM commands stored in the command queue 140 to the memory device 200; ¶0046].
Kim, however, does not explicitly teach wherein the command scheduler is configured to determine whether to change an order of the first command stored in the second buffer based on the type of the first command.
Um, when addressing issues regarding processing commands on memory systems, teaches the command scheduler is configured to determine whether to change an order of the first command stored in the second buffer based on the type of the first command [re-order the commands received from the host 102 and the internal commands from the memory system 110; in particular, the controller 130 may check types and priorities of the commands (received commands from the host and internal commands), may re-order the respective commands according to their types and priories; ¶0145].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to reorder the commands in Kim’s queues based on the type of commands as disclosed in Um. The combination would have be obvious because a person of ordinary skill in the art would want to maximize the operation performance for the command operations in the memory system 110 [¶0145 and ¶0154 on Um].
Regarding claim 2, Kim/Um teaches the memory controller of claim 1, wherein, for the determining of whether to change the order of the first command, the command scheduler is configured to maintain the order of the first command in response to the type of the first command indicating the PIM memory [¶0145 and ¶0154 on Um].
Particularly, Um explicitly discloses several different re-ordering examples, including wherein the controller 130 may re-order the first to eighth commands 1204, 1206, 1208, 1210, 1212, 1214, 1216 and 1218 to be processed in a sequence starting with the sixth command 1214, followed by the fifth command 1212, the fourth command 1210, the third command 1208, the first command 1204, the second command 1206, the seventh command 1216 and the eighth command 1218 according to the priorities and types of the first to eighth commands 1204, 1206, 1208, 1210, 1212, 1214, 1216 and 1218 [¶0158]. Therefore, while Kim and Um are silent regarding a particular reordering based on PIM memory; a person of ordinary skill in the art would understand that different memory architectures (e.g. PIM memory) benefit from different ordering. Wherein the particular ordering scheme is a matter of design choice. Thus, and based on the disclosure from Um, a person of ordinary skill in the art would be enabled to implement a scheme for reordering commands based on the command type (e.g. PIM or general type); wherein a command of a particular type (e.g. PIM or general type) is reordered.
Regarding claim 3, Kim/Um teaches the memory controller of claim 1, wherein, for the determining of whether to change the order of the first command, the command scheduler is configured to change the order of the first command in response to the type of the first command indicating a general memory [¶0145 and ¶0154 on Um].
Particularly, Um explicitly discloses several different re-ordering examples, including wherein the controller 130 may re-order the first to eighth commands 1204, 1206, 1208, 1210, 1212, 1214, 1216 and 1218 to be processed in a sequence starting with the sixth command 1214, followed by the fifth command 1212, the fourth command 1210, the third command 1208, the first command 1204, the second command 1206, the seventh command 1216 and the eighth command 1218 according to the priorities and types of the first to eighth commands 1204, 1206, 1208, 1210, 1212, 1214, 1216 and 1218 [¶0158]. Therefore, while Kim and Um are silent regarding a particular reordering based on PIM memory; a person of ordinary skill in the art would understand that different memory architectures (e.g. PIM memory) benefit from different ordering. Wherein the particular ordering scheme is a matter of design choice. Thus, and based on the disclosure from Um, a person of ordinary skill in the art would be enabled to implement a scheme for reordering commands based on the command type (e.g. PIM or general type); wherein a command of a particular type (e.g. PIM or general type) is reordered.
Regarding claims 11-13, these claim(s) limitations are significantly similar to those of claim(s) 1-3; and, thus, are rejected on the same grounds.
Regarding claims 20 and 22; these claim(s) limitations are significantly similar to those of claim(s) 1-3; and, thus, are rejected on the same grounds.
Regarding claim 23, Kim/Um teach the memory controller of claim 20, wherein the memory controller is configured to access a memory based on the order of the command [the command scheduler 150 may schedule memory commands and PIM commands per each bank and provide them to the memory device 200; ¶0051 on Kim].
Claim(s) 4-10, 14-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0356305) in view of Um (US 2017/0300269); and further in view of Chang (US 2019/0034097).
Regarding claim 4, Kim/Um explicitly teach all the claim limitations except for the memory controller of claim 1, wherein the memory request comprises a field indicating the address, the field comprises an area separating bit that separates an address of a general memory and an address of the PIM memory, and for the setting of the type of the first command, the command generator is configured to set the type of the first command based on the area separating bit.
On the one hand, Kim discloses that the memory device 200 may further refer to an address provided to the memory device 200 in association with a PIM command in the same manner as the memory device 200 refers to an address provided to the memory device 200 in association with a memory command [¶0074]; and wherein the relationship between banks 210 and processing circuits 300 can be variously changed in consideration of address mapping or parallel processing; e., in an embodiment, each processing circuit 300 may be provided with and coupled to a corresponding plurality of banks 210.
On the other hand, Chang, when addressing issues related to command scheduling on memory systems, teaches wherein the memory request comprises a field indicating the address [the host memory controller 220a may send out a command address for row (Row_CA) 252 and a command address for colunm (Col_CA) 254; ¶0058], the field comprises an area separating bit that separates an address of a general memory and an address of the PIM memory, and for the setting of the type of the first command, the command generator is configured to set the type of the first command based on the area separating bit [the command address decoder 277 of the coordinating memory controller 220b may determine the actual row command address 256 and/or the actual column command address 258, or may determine that the command corresponds to a PIM command address 262; ¶0058-60].
Therefore, Chang teaches a command with and address filed [a command address for row (Row_CA) 252 and a command address for colunm (Col_CA) 254; ¶0058]; wherein the type of command is determined by decoding the address [the command address decoder 277 of the coordinating memory controller 220b may determine the actual row command address 256 and/or the actual colunm command address 258, or may determine that the command corresponds to a PIM command address 262; ¶0058]. And while Chang does not explicitly discloses an area separating bit; any person of ordinary skill in the art would understand that Chang discloses a kind of memory-mapped I/O1; wherein a certain range of memories are assigned to the PIM. According to the well known technique of memory-mapped I/O some areas of the address are reserved for I/O and must not be available for normal physical memory. An example of the latter is found in the Commodore 64, which uses a form of memory mapping to cause RAM or I/O hardware to appear in the 0xD000-0xDFFF range. Hence any person of ordinary skill in the art, based on Chang’s disclosure, would understand that a range of addresses (e.g. 0x100-0x1FF) may be reserve to the PIM device; and would further understand that the MSB of the address is the separating bit. That is, commands with addresses 0x000-0x0FF are not directed to PIM; wherein commands with address 0x100-0x1FF (or addresses with an MSB = 1) are directed to PIM. As such, the claimed area separating bit is analogous to an MSB for a memory-mapped configured memory system.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an address-mapping schemed for accessing the PIM memory as disclosed in Chang. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of address-mapping to the known memory device of Kim/Um ready for improvement to yield the predictable result of accessing the PIM through memory-mapping.
Regarding claim 5, Kim teaches a memory controller comprising:
a first buffer configured to receive a memory request from a host and store therein the received memory request [request queue 110; FIG. 2];
a request arbiter configured to set a type of a first command corresponds to a processing in memory (PIM) memory [the memory controller 100 may also insert a PIM bit in a corresponding command generated from a memory request or a PIM request and provide the corresponding command to the memory device 200 (¶0043); wherein a request may be determined to be a memory request if the PIM bit is O and may be determined to be a PIM request if the PIM bit is 1 (¶0042)], and
the command generator, wherein the command generator is configured to generate the first command corresponding to the memory request and the type of the first command based on the order of the memory request [the command generator 130 receives a request from the request queue 110; wherein when the request is a memory request, the command generator 130 converts the memory request into one or more memory commands and stores the memory commands into the command queue 140; and wherein when the request is a PIM request, the command generator 130 converts the PIM request into one or more PIM commands and stores the PIM commands into the command queue 140; ¶0045];
a second buffer configured to store therein a plurality of commands comprising the first command [command queue 140; FIG. 2]; and
a command scheduler [the command scheduler 150 selects and outputs memory commands and PIM commands stored in the command queue 140 to the memory device 200; ¶0046].
Kim, however, does not explicitly teach wherein the type of a first command indicates whether an address comprised in the memory request corresponds to a processing in memory (PIM) memory; the request arbiter further configured to determine whether to change an order of the memory request to be transferred to a command generator based on the type of the first command; and wherein the command scheduler is further configured to determine whether to change an order of the first command stored in the second buffer based on the type of the first command.
Chang, when addressing issues related to command scheduling on memory systems, teaches wherein the type of a first command indicates whether an address comprised in the memory request corresponds to a processing in memory (PIM) memory [the command address decoder 277 of the coordinating memory controller 220b may determine the actual row command address 256 and/or the actual column command address 258, or may determine that the command corresponds to a PIM command address 262; ¶0058-60].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an address-mapping schemed for accessing the PIM memory as disclosed in Chang. The combination would have be obvious because a person of ordinary skill in the art would know to apply the known technique of address-mapping to the known memory device of Kim/Um ready for improvement to yield the predictable result of accessing the PIM through memory-mapping.
Um, when addressing issues regarding processing commands on memory systems, teaches the request arbiter further configured to determine whether to change an order of the memory request to be transferred to a command generator based on the type of the first command [re-order the commands received from the host 102 and the internal commands from the memory system 110; in particular, the controller 130 may check types and priorities of the commands (received commands from the host and internal commands), may re-order the respective commands according to their types and priories; ¶0145]; and wherein the command scheduler is further configured to determine whether to change an order of the first command stored in the second buffer based on the type of the first command [re-order the commands received from the host 102 and the internal commands from the memory system 110; in particular, the controller 130 may check types and priorities of the commands (received commands from the host and internal commands), may re-order the respective commands according to their types and priories; ¶0145].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to reorder the commands in Kim’s queues based on the type of commands as disclosed in Um. The combination would have be obvious because a person of ordinary skill in the art would want to maximize the operation performance for the command operations in the memory system 110 [¶0145 and ¶0154 on Um].
What’s more, while Um explicitly teaches reordering of commands at the second buffer; the claimed invention is directed to reordering of commands and request at both buffers based on the same type. Therefore, any person of ordinary skill in the art would understand, based on Um’s disclosure, that the same reordering schemed used by the scheduler at the second queue may be used by any other arbiter/scheduler at any other queue/buffer (e.g. the first arbiter and first queue on Kim). As such the combination Kim/Chang/Um clearly teaches the claimed invention.
Regarding claims 6-9; Kim/Um/Chang clearly teach these claims limitations as shown for claims 2 and 3 above.
Regarding claim 10; these claim(s) limitations are significantly similar to those of claim(s) 5; and, thus, are rejected on the same grounds.
Regarding claims 14-19; these claim(s) limitations are significantly similar to those of claim(s) 5-10; and, thus, are rejected on the same grounds.
Regarding claim 21; these claim(s) limitations are significantly similar to those of claim(s) 4; and, thus, are rejected on the same grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Memory-mapped_I/O